          Case 3:19-cv-00471-MA         Document 1       Filed 04/01/19     Page 1 of 6




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

JEREMY N. HENDON, OSB #982490
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683, Ben Franklin Station
Washington, D.C. 20044-0683
Tel: 202-353-2466
Fax: 202-307-0054
Jeremy.Hendon@usdoj.gov

Of Counsel
BILLY J. WILLIAMS, OSB #901366
United States Attorney

Attorneys for the United States of America

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON


UNITED STATES OF AMERICA,                            Case No. 19-cv-471

           Plaintiff,
                                                     COMPLAINT TO REDUCE CIVIL
               v.                                    PENALTY TO JUDGMENT

DAXA PATEL,

         Defendant.
__________________________________

       Plaintiff, the United States of America (“United States”), brings this action to collect

unpaid federal penalty assessments and interest as provided by law, and to reduce those

assessments to judgment. Additionally, the United States intends to proceed under the Federal

Debt Collection Practices Act (28 U.S.C. § 3001 et seq.) to collect any judgment it obtains in this

case, including the use of all appropriate pre-judgment remedies, post-judgment remedies, and

the additional surcharge as authorized by 28 U.S.C. § 3011. In support of this action, the United

States complains and alleges as follows:

                                                 1
COMPLAINT TO REDUCE CIVIL
PENALTY TO JUDGMENT
             Case 3:19-cv-00471-MA          Document 1     Filed 04/01/19      Page 2 of 6




                                            INTRODUCTION

        1.       This is a timely civil action brought by the United States to collect the outstanding

unpaid civil penalty assessments (31 U.S.C. § 5321(a)(5)), commonly known as FBAR penalties,

made against defendant Daxa Patel for her failure to report her interest in foreign bank accounts,

as required by 31 U.S.C. § 5314 and the implementing regulations promulgated thereunder.

        2.        This action is brought with the authorization of the Secretary of the Treasury (see

31 U.S.C. § 3711(g)(4)(C)) and at the direction of the Attorney General of the United States.

                                             DEFENDANT
        3.       Defendant Daxa Patel (“Defendant”) is a United States resident, who currently

resides in Washington County, Oregon. Defendant resided in Oregon during the time periods

relevant to the civil penalties at issue.

                                  JURISDICTION AND VENUE

        4.       Jurisdiction over this action is conferred upon this district court by 28 U.S.C.

§§ 1331, 1345 and 1355.

        5.       Venue properly lies in the District of Oregon under 28 U.S.C. § 1391(b)(1)

because Defendant resides within the judicial district. Further, venue is proper under 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claim occurred

in this judicial district.

                        FOREIGN BANK OR OTHER FINANCIAL ACCOUNTS

        6.       31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require United States

persons to report certain transactions with foreign financial agencies. Under the statute’s

implementing regulations, “[e]ach United States person having a financial interest in, or

signature authority over, a bank, securities, or other financial account in a foreign country shall

report such relationship” to the Internal Revenue Service (“IRS”) for each year in which such

relationship exists. 31 C.F.R. § 1010.350(a).



                                                   2
COMPLAINT TO REDUCE CIVIL
PENALTY TO JUDGMENT
             Case 3:19-cv-00471-MA       Document 1       Filed 04/01/19     Page 3 of 6




        7.      To fulfill this requirement, a person must file a Form TD F 90-22.1, “Report of

Foreign Bank and Financial Accounts,” commonly known as an “FBAR.” For the calendar years

at issue, an FBAR was due by June 30 “of each calendar year with respect to foreign financial

accounts exceeding $10,000 maintained during the previous calendar year.” 31 C.F.R. §

1010.306(c).

        8.      31 U.S.C. § 5321(a)(5) provides for the imposition of civil penalties for failure to

comply with the reporting requirements of 31 U.S.C. § 5314.

        9.      Defendant had a financial interest in the following foreign bank accounts in the

United Kingdom during at least 2010, 2011, and 2012:

                a.     National Westminster Bank (“NatWest”) account number ending in -6570;

                b.     NatWest account number ending in -1976;

                c.     National Grid;

                d.     BG Group, PLC;

                e.     Centrica PLC; and

                f.     IAG British Airways

        10.     For each of the years 2010, 2011, and 2012, the aggregate balance for all of

Defendant’s foreign bank accounts exceeded $10,000 in U.S. currency at any time during each

year.

        11.     Specifically, with respect to the -6570 account at NatWest and the BG Group,

PLC account, the amounts in each of these accounts individually exceeded $10,000 in U.S.

currency at any time during each of 2010, 2011, and 2012.

        12.     Defendant was required by law to file FBARs reporting her financial interest in

each of her foreign financial accounts for the years 2010, 2011, and 2012, as well as any other

year that satisfied the FBAR reporting requirements.

        13.     On or about June 16, 2015, Defendant tardily filed FBARs for the 2010 and 2011

years. However, Defendant has failed to file any FBARs for the 2012 year.

                                                  3
COMPLAINT TO REDUCE CIVIL
PENALTY TO JUDGMENT
          Case 3:19-cv-00471-MA          Document 1      Filed 04/01/19     Page 4 of 6




 CLAIM FOR RELIEF: JUDGMENT FOR CIVIL PENALTIES (31 U.S.C. § 5321(a)(5))

       Liability for the Civil Penalty

       14.     During the years 2010, 2011, and 2012, Defendant was a United States person

within the meaning of 31 C.F.R. § 1010.350(b).

       15.     During the years 2010, 2011, and 2012, Defendant had a financial interest, within

the meaning of 31 C.F.R. § 1010.350(e), over the NatWest account with account number ending

in -6570 and over the BG Group, LLC account, both of which are in the United Kingdom (“the

Accounts”). In addition, during the years 2010, 2011, and 2012, Defendant had a financial

interest, within the meaning of 31 C.F.R. § 1010.350(e), over the other identified NatWest

account with account number ending in -1976, as well as the National Grid, Centrica PLC, and

IAG British Airways accounts, all of which are also in the United Kingdom (“the Additional

Accounts”).

       16.     The Accounts and Additional Accounts were bank accounts in a foreign country.

       17.     During the years 2010, 2011, and 2012, the balance of each of the Accounts

individually exceeded $10,000. In addition, during the years 2010, 2011, and 2012, the balance

of the Accounts and Additional Accounts aggregately exceeded $10,000.

       18.     Defendant failed to file any FBAR at all identifying her financial interest in any of

the Accounts or Additional Accounts with regard to the 2012 year, and failed to file a FBAR

identifying her financial interest in any of the Accounts or Additional Accounts with regard to

the 2010 and 2011 years, by the applicable deadline, as required by 31 U.S.C. § 5314 and 31

C.F.R. § 1010.306(c).

       Assessment and Collection of the Civil Penalty

       19.     On or about May 10, 2017, a delegate of the Secretary of the Treasury timely

assessed civil penalties against Defendant Daxa Patel in the total amount of $60,000, due to the

non-willful failure of Defendant to timely file FBARs to disclose the Accounts to the IRS for the



                                                 4
COMPLAINT TO REDUCE CIVIL
PENALTY TO JUDGMENT
          Case 3:19-cv-00471-MA            Document 1      Filed 04/01/19    Page 5 of 6




years 2010, 2011, and 2012 (“FBAR Penalties”). The assessment was $20,000 for each of the

years 2010, 2011, and 2012.

        20.      A delegate of the Secretary of Treasury sent a notice of the assessments and

demand for payment to Defendant for the FBAR Penalties at Defendant’s last known address.

        21.      In addition to the FBAR Penalties, Defendant owes late-payment penalties

pursuant to 31 U.S.C. § 3717(e)(2), and interest pursuant to 31 U.S.C. § 3717(a), and applicable

collection related fees pursuant to 31 U.S.C. § 3717(e)(1).

        22.      As of March 20, 2019, the unpaid balance owed to the United States by Defendant

for the FBAR penalties, the late payment penalty, applicable fees and interest, less any payments,

was $67,813.16.

        23.      The United States is entitled to a judgment against Defendant in the amount of

$67,813.16 as of March 20, 2019, plus statutory accruals as provided by law from that date until

fully paid.

        WHEREFORE, the United States requests that the Court:

              A. Enter judgment in favor of the United States of America and against Daxa Patel,

                 in the amount of $67,813.16 as of March 20, 2019, plus statutory accruals from

                 that date until fully paid; and

              B. Award the United States of America its costs, and such other further relief as the

                 Court deems just and proper.


///

///

///

///

///

///
                                                   5
COMPLAINT TO REDUCE CIVIL
PENALTY TO JUDGMENT
       Case 3:19-cv-00471-MA       Document 1    Filed 04/01/19    Page 6 of 6




     DATED this 1st day of April, 2019.


                                              Respectfully Submitted,

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General

                                              /s/ Jeremy N. Hendon
                                              JEREMY N. HENDON, OSB #982490
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 683, Ben Franklin Station
                                              Washington, D.C. 20044-0683
                                              Tel: 202-353-2466
                                              Fax: 202-307-0054
                                              Jeremy.Hendon@usdoj.gov

                                              Of Counsel
                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              Attorneys for the United States of America




                                          6
COMPLAINT TO REDUCE CIVIL
PENALTY TO JUDGMENT
                                  Case 3:19-cv-00471-MA                                Document 1-1                   Filed 04/01/19                   Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    DAXA PATEL


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              WASHINGTON
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jeremy N. Hendon, U.S. Department of Justice, Tax Division
P.O. Box 683, Ben Franklin Station, Washington, D.C. 20044-0683
Phone No: (202) 353-2466

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 U.S.C. 5314, 5321
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to collect civil penalties for failure to timely file FBARs
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         67,813.16                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/01/2019                                                              /s/ Jeremy N. Hendon
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                             Case 3:19-cv-00471-MA                  Document 1-1             Filed 04/01/19           Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                     Case 3:19-cv-00471-MA                  Document 1-2         Filed 04/01/19       Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 19-cv-471
                                                                       )
                         DAXA PATEL                                    )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Daxa Patel
                                           8154 SW Bond St
                                           Tigard, Oregon 97224-7871




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeremy N. Hendon
                                           Trial Attorney, U.S. Department of Justice, Tax Division
                                           P.O. Box 683
                                           Ben Franklin Station
                                           Washington, D.C. 20044-0683


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00471-MA                 Document 1-2        Filed 04/01/19          Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-471

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
